Title: To George Washington from James Madison, 26 March 1789
From: Madison, James
To: Washington, George



Dear Sir
New York March 26. 1789

The inclosed copy of Morgan’s invitation to his fellow Citizens was obtained from one of his friends, and forwarded to me from Pennsylvania. It is the most authentic & precise evidence of the Spanish project that has come to my knowledge. The instrument referred to as retained in Morgan’s hands in order to be signed by the adventurers, would still further explain the transaction.
No Quorum is yet formed in either House. The Senate want two Members: The House of Reps. four. It is probable that the members from N. Jersey who are at length proclaimed, two remaining members from Penna and Col: Coles who halted in Philada will come in this evening and supply the deficiency in one branch. The Senate have no precise prospect of the small addition required to their present numbers. With unfeigned attachment I am Dear [Sir], respectfully Your obedt hble servt

Js Madison Jr

